Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                                    CASE NO. 18-cv-61722-WPD
    CYDNEY HALPERIN, individually and on behalf
    of all others similarly situated,
       Plaintiff,

    vs.

    YOUFIT HEALTH CLUBS, LLC, a
    Florida limited liability company
      Defendant.
    ______________________________________

      ORDER PRELIMINARILY APPROVING CLASS SETTLEMENT AND NOTICE,
     CERTIFYING SETTLEMENT CLASS, AND SCHEDULING FAIRNESS HEARING

          THIS CAUSE is before the Court on Plaintiff’s Unopposed Motion for Preliminary

   Approval of Class Settlement, filed on May 24, 2019. [DE 36]. The Court has carefully considered

   the Motion and is otherwise fully advised in the premises.

          Plaintiff Cydney Halperin, on behalf of herself and classes of similarly situated persons,

   (“Plaintiff”) and Defendant YouFit Health Clubs LLC, (“YouFit” or “Defendant”), have agreed to

   settle this Action pursuant to the terms and conditions set forth in an executed Settlement

   Agreement (“Settlement Agreement” or “Agreement”). [DE 36-1]. The Parties reached the

   Settlement through arm’s-length negotiations with the help of experienced mediator, Rodney Max,

   Esq. Under the Settlement, subject to the terms and conditions therein and subject to Court

   approval, Plaintiff and the proposed Settlement Class will fully, finally, and forever resolve,

   discharge, and release their claims.

          The Settlement has been filed with the Court, and Plaintiff and Class Counsel have filed

   an Unopposed Motion for Preliminary Approval of Class Settlement. Upon considering the



                                                   1
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 2 of 13



   Motion, the Settlement and all exhibits thereto, the record in these proceedings, the representations

   and recommendations of counsel, and the requirements of law, the Court finds that: (1) this Court

   has jurisdiction over the subject matter and the Parties to this Action; (2) the proposed Settlement

   Class meets the requirements of Federal Rule of Civil Procedure 23 and should be certified for

   settlement purposes only; (3) the persons and entities identified below should be appointed Class

   Representative and Class Counsel; (4) the Settlement is the result of informed, good-faith, arm’s-

   length negotiations between the Parties and their capable and experienced counsel, and is not the

   result of collusion; (5) the Settlement is within the range of reasonableness and should be

   preliminarily approved; (6) subject to the deadlines set forth on page 12 of this Order, the proposed

   Notice program and proposed forms of Notice satisfy Federal Rule of Civil Procedure 23 and

   constitutional due process requirements, and are reasonably calculated under the circumstances to

   apprise the Settlement Class of the pendency of the Action, class certification, terms of the

   Settlement, Class Counsel’s application for an award of attorneys’ fees and expenses (“Fee

   Application”) and request for a Service Award for Plaintiff, and their rights to opt-out of the

   Settlement Class or object to the Settlement, Class Counsel’s Fee Application, and/or the request

   for a Service Award for Plaintiff; (7) good cause exists to schedule and conduct a Final Approval

   Hearing, pursuant to Federal Rule of Civil Procedure 23(e), to assist the Court in determining

   whether to grant Final Approval of the Settlement and enter the Final Approval Order, and whether

   to grant Class Counsel’s Fee Application and request for a Service Award for Plaintiff; and (8) the

   other related matters pertinent to the Preliminary Approval of the Settlement should also be

   approved.

          Based on the foregoing, it is hereby ORDERED AND ADJUDGED as follows:




                                                    2
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 3 of 13



          1. As used in this Preliminary Approval Order, unless otherwise noted, capitalized terms

   shall have the definitions and meanings accorded to them in the Settlement.

          2. The Court has jurisdiction over the subject matter and Parties to this proceeding pursuant

   to 28 U.S.C. §§ 1331, 1332.

          3. Venue is proper in this District.

     Provisional Class Certification and Appointment of Class Representative and Class Counsel

          4. It is well established that “[a] class may be certified solely for purposes of settlement [if]

   a settlement is reached before a litigated determination of the class certification issue.” Borcea v.

   Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks omitted). In

   deciding whether to provisionally certify a settlement class, a court must consider the same factors

   that it would consider in connection with a proposed litigation class – i.e., all Rule 23(a) factors

   and at least one subsection of Rule 23(b) must be satisfied – except that the Court need not consider

   the manageability of a potential trial, since the settlement, if approved, would obviate the need for

   a trial. Id.; Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).

          5. The Court finds, for settlement purposes, that the Federal Rule of Civil Procedure 23

   factors are present and that certification of the proposed Settlement Class is appropriate under Rule

   23. The Court therefore provisionally certifies the following Settlement Class.

          All persons who from four years prior to the filing of this action (1) were sent a text
          message from YouFit related to the offering of YouFit’s products or services and
          (2) who were not members of YouFit at the time he or she was sent the text message
          and (3) who did not consent to receive the text messages. Excluded from the
          Settlement Class are: (i) the district judge and magistrate judge presiding over this
          case, the judges of the U.S. Court of Appeals for the Eleventh Circuit, their spouses,
          and persons within the third degree of relationship to either of them; (2) individuals
          who are or were during the Class Period agents, directors, employees, officers, or
          servants of YouFit or of any affiliate or parent of YouFit; (3) Plaintiff’s counsel
          and their employees, and (4) all persons who file a timely and proper request to be
          excluded from the Settlement Class.



                                                     3
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 4 of 13



          6. Specifically, the Court finds, for settlement purposes and conditioned on final

   certification of the proposed class and on the entry of the Final Approval Order, that the Settlement

   Class satisfies the following factors of Federal Rule of Civil Procedure 23:

          (a) Numerosity: In the Action, approximately 155,818 individuals are members of the

   proposed Settlement Class. The proposed Settlement Class is thus so numerous that joinder of all

   members is impracticable.

          (b) Commonality: “[C]ommonality requires the plaintiff to demonstrate that the class

   members ‘have suffered the same injury,’” and the plaintiff’s common contention “must be of such

   a nature that it is capable of classwide resolution – which means that determination of its truth or

   falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”

   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted).

   Here, the commonality requirement is satisfied. Multiple questions of law and fact centering on

   Defendant’s class-wide practices are common to the Plaintiff and the Settlement Class, are alleged

   to have injured all members of the Settlement Class in the same way, and would generate common

   answers central to the viability of the claims were this case to proceed to trial.

          (c) Typicality: The Plaintiff’s claims are typical of the Settlement Class because they

   concern the same alleged Defendant’s practices, arise from the same legal theories, and allege the

   same types of harm and entitlement to relief. Rule 23(a)(3) is therefore satisfied. See Kornberg v.

   Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where

   claims “arise from the same event or pattern or practice and are based on the same legal theory”);

   Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the class

   where they “possess the same interest and suffer the same injury as the class members”).




                                                     4
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 5 of 13



          (d) Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the proposed class

   representatives have interests antagonistic to the class; and (2) whether the proposed class counsel

   has the competence to undertake the litigation at issue. See Fabricant v. Sears Roebuck, 202 F.R.D.

   310, 314 (S.D. Fla. 2001). Here, Rule 23(a)(4) is satisfied because there are no conflicts of interest

   between the Plaintiff and the Settlement Class, and Plaintiff has retained competent counsel to

   represent her and the Settlement Class. Class Counsel regularly engage in consumer class

   litigation, complex litigation, and other litigation similar to this Action, and have dedicated

   substantial resources to the prosecution of the Action. Moreover, the Plaintiff and Class Counsel

   have vigorously and competently represented the Settlement Class in the Action. See Lyons v.

   Georgia-Pacific Corp. Salaried Employees Rel. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000).

          (e) Predominance and Superiority: Rule 23(b)(3) is satisfied because the common legal and

   alleged factual issues here predominate over individualized issues, and resolution of the common

   issues for the members of the Settlement Class in a single, coordinated proceeding is superior to

   thousands of individual lawsuits addressing the same legal and factual issues. With respect to

   predominance, Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve] a direct

   impact on every class member’s effort to establish liability that is more substantial than the impact

   of individualized issues in resolving the claim or claims of each class member.” Sacred Heart

   Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir. 2010)

   (internal quotation marks omitted). Here, common questions present a significant aspect of the

   case and can be resolved for all members of the Settlement Class in a single adjudication. In a

   liability determination, those common issues would predominate over any issues that are unique

   to individual members of the Settlement Class. Moreover, each member of the Settlement Class




                                                     5
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 6 of 13



   has claims that arise from the same or similar alleged YouFit practices as well as the same legal

   theories.

          7. The Court appoints Plaintiff, Cydney Halperin, as Class Representative.

          8. The Court appoints the following people and firms as Class Counsel: Scott A. Edelsberg

   of Edelsberg Law, P.A.; Avi R. Kaufman of Kaufman P.A.; and Andrew J. Shamis of Shamis and

   Gentile, P.A.

          9. The Court recognizes that Defendant reserves its defenses and objections against and

   rights to oppose any request for class certification in the event that the proposed Settlement does

   not become Final for any reason. Defendant also reserves its defenses to the merits of the claims

   asserted in the event the Settlement does not become Final for any reason.

                                Preliminary Approval of the Settlement

          10. At the preliminary approval stage, the Court’s task is to evaluate whether the Settlement

   is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26. “Preliminary

   approval is appropriate where the proposed settlement is the result of the parties’ good faith

   negotiations, there are no obvious deficiencies and the settlement falls within the range of reason.”

   Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2 (S.D. Fla. Jun. 15, 2010). Settlement

   negotiations that involve arm’s length, informed bargaining with the aid of experienced counsel

   support a preliminary finding of fairness. See Manual for Complex Litigation, Third, § 30.42 (West

   1995) (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

   reached in arm's-length negotiations between experienced, capable counsel after meaningful

   discovery.”) (internal quotation marks omitted).

          11. The Court preliminarily approves the Settlement, together with all exhibits thereto, as

   fair, reasonable, and adequate. The Court finds that the Settlement was reached in the absence of



                                                      6
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 7 of 13



   collusion, is the product of informed, good-faith, arm’s-length negotiations between the Parties

   and their capable and experienced counsel. The Court further finds that the Settlement, including

   the exhibits thereto, is within the range of reasonableness and possible judicial approval, such that:

   (a) a presumption of fairness is appropriate for the purposes of preliminary settlement approval;

   and (b) it is appropriate to effectuate notice to the Settlement Class, as set forth below and in the

   Settlement, and schedule a Final Approval Hearing to assist the Court in determining whether to

   grant Final Approval to the Settlement and enter a Final Approval Order.



                            Approval of Class Notice and the Claims Process

          12. Subject to the deadlines set forth on page 12 of this Order, the Court approves the form

   and content of the Class notices, substantially in the forms attached as Exhibits 2, 3 and 5 to the

   Settlement, and the Claim Form attached thereto as Exhibit 1. The Court further finds that the

   Class Notice program described in the Settlement is the best practicable under the circumstances.

   The Class Notice program is reasonably calculated under the circumstances to inform the

   Settlement Class of the pendency of the Action, certification of a Settlement Class, the terms of

   the Settlement, Class Counsel’s Fee Application and the request for Service Award for Plaintiff,

   and their rights to opt-out of the Settlement Class or object to the Settlement. The Class notices

   and Class Notice program constitute sufficient notice to all persons entitled to notice. The Class

   notices and Class Notice program satisfy all applicable requirements of law, including, but not

   limited to, Federal Rule of Civil Procedure 23 and the Constitutional requirement of Due Process.

          13. JND Legal Administration, Inc., shall serve as the Administrator.

          14. The Administrator shall implement the Class Notice program, as set forth below and in

   the Settlement, using the Class notices substantially in the forms attached as Exhibits to the



                                                     7
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 8 of 13



   Settlement and approved by this Preliminary Approval Order. Notice shall be provided to the

   members of the Settlement Class pursuant to the Class Notice program, as specified in the

   Settlement and approved by this Preliminary Approval Order. The Class Notice program shall

   include, to the extent necessary, Email Notice, Mail Notice, and Long-Form Notice, as set forth in

   the Settlement and below.

          19. The Administrator shall administer Mail Notice as set forth in the Settlement. Mail

   Notice shall be completed no later than July 29, 2019.

          23. The Administrator shall administer Email Notice as set forth in the Settlement. Email

   Notice shall be completed no later than July 29, 2019.

          24. The Administrator shall establish a Settlement Website as a means for Settlement Class

   members to obtain notice of, and information about, the Settlement. The Settlement Website shall

   be established as soon as practicable following Preliminary Approval, but no later than before

   commencement of the Class Notice program. The Settlement Website shall include an online

   portal to file Claim Forms, hyperlinks to the Settlement, the Long-Form Notice, the Preliminary

   Approval Order, and other such documents as Class Counsel and counsel for Defendant agree to

   include. These documents shall remain on the Settlement Website until at least ninety (90) days

   following the Claim Deadline.

          25. The Administrator is directed to perform all substantive responsibilities with respect to

   effectuating the Class Notice program, as set forth in the Settlement.

                          Final Approval Hearing, Opt-Outs, and Objections

          26. A Final Approval Hearing shall be held before this Court on Friday, November 1,

   2019 at 2:00 p.m. to determine whether to grant Final Approval to the Settlement and to enter a




                                                    8
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 9 of 13



   Final Approval Order, and whether Class Counsel’s Fee Application and request for a Service

   Award for the Class Representative should be granted.

          27. Any person within the Settlement Class who wishes to be excluded from the Settlement

   Class may exercise their right to opt-out of the Settlement Class by following the opt-out

   procedures set forth in the Settlement and in the Notices at any time during the Opt-Out Period.

   To be valid and timely, opt-out requests must be received by those listed in the Long-Form Notice

   on or before October 2, 2019 (the “Opt-Out Deadline”), and mailed to the addresses indicated in

   the Long Form Notice.

          28. Any Settlement Class Member may object to the Settlement, Class Counsel’s Fee

   Application, or the request for a Service Award for Plaintiff. Any such objections must be mailed

   to the Clerk of the Court, Class Counsel, and YouFit’s Counsel, at the addresses indicated in the

   Long-Form Notice. For an objection to be considered by the Court, the objection must be

   postmarked on or before October 2, 2019. To be valid, an objection must include the following

   information:

          a. the name of the Action;

          b. the objector’s full name, address, and telephone number;

          c. an explanation of the basis upon which the objector claims to be a Settlement Class

   Member;

          d. all grounds for the objection, accompanied by any legal support for the objection known

   to the objector or his counsel;

          e. the number of times in which the objector has objected to a class action settlement within

   the five years preceding the date that the objector files the objection, the caption of each case in

   which the objector has made such an objection, and a copy of any orders related to or ruling upon



                                                    9
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 10 of 13



   the objector’s prior such objections that were issued by the trial and appellate courts in each listed

   case;

           f. the identity of all counsel who represent the objector, including any former or current

   counsel who may be entitled to compensation for any reason related to the objection to the

   Settlement or Fee Application;

           g. a copy of any orders related to or ruling upon counsel’s or the counsel’s law firm’s prior

   objections made by individuals or organizations represented by that were issued by the trial and

   appellate courts in each listed case in which the objector’s counsel and/or counsel’s law firm have

   objected to a class action settlement within the preceding 5 years the objector’s counsel;

           h. any and all agreements that relate to the objection or the process of objecting— whether

   written or oral—between objector or objector’s counsel and any other person or entity;

           i. the identity of all counsel (if any) representing the objector who will appear at the Final

   Approval Hearing;

           j. a statement confirming whether the objector intends to personally appear and/or testify

   at the Final Approval Hearing;

           k. a list of all persons who will be called to testify at the Final Approval Hearing in support

   of the objection; and

           l. the objector’s signature (an attorney’s signature is not sufficient).

                Further Papers in Support of Settlement and Attorney’s Fee Application

           29. Plaintiff and Class Counsel shall file their Motion Attorney’s Fees and Expenses and

   Request for a Service Award for Plaintiff no later than July 29, 2019.




                                                     10
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 11 of 13



          30. Plaintiff and Class Counsel shall file their responses to timely filed objections to the

   Settlement, the Fee Application and/or request a Service Award for Plaintiff no later than October

   17, 2019.

          31.     Plaintiff and Class Counsel shall file their Motion for Final Approval of the

   Settlement no later July 29, 2019.



                                Effect of Failure to Approve Settlement

          31. If the Settlement is not finally approved by the Court, or for any reason the Parties fail

   to obtain a Final Approval Order as contemplated in the Settlement, or the Settlement is terminated

   pursuant to its terms for any reason, then the following shall apply:

          (a) All orders and findings entered in connection with the Settlement shall become null and

   void and have no further force and effect, shall not be used or referred to for any purpose

   whatsoever, and shall not be admissible or discoverable in any other proceeding;

          (b) Nothing in this Preliminary Approval Order is, or may be construed as, any admission

   or concession by or against YouFit or Plaintiff on any point of fact or law; and

          (c) Neither the Settlement terms nor any publicly disseminated information regarding the

   Settlement, including, without limitation, the Class Notice, court filings, orders and public

   statements, may be used as evidence. In addition, neither the fact of, nor any documents relating

   to, either Party’s withdrawal from the Settlement, any failure of the Court to approve the

   Settlement and/or any objections or interventions may be used as evidence.

                                     Stay/Bar of Other Proceedings

          32. All proceedings in the Action are stayed until further order of the Court, except as may

   be necessary to implement the terms of the Settlement. Pending final determination of whether the



                                                   11
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 12 of 13



   Settlement should be approved, Plaintiff, all persons in the Settlement Class, and persons

   purporting to act on their behalf are enjoined from commencing or prosecuting (either directly,

   representatively or in any other capacity) against any of the Released Parties any action or

   proceeding in any court, arbitration forum or tribunal asserting any of the Released Claims.

          33. Based on the foregoing, the Court sets the following schedule for the Final Approval

   Hearing and the actions which must take place before and after it:

                        Event                                             Date
    Deadline for Completion of Mailed Notice         July 29, 2019
    Program
    Deadline for the Email Notice Program            July 29, 2019
    Deadline for filing Class Counsel’s              July 29, 2019
    application for an award of attorneys’ fees
    and expenses, and request for class
    representative award
    Deadline for opting-out of Settlement and        October 2, 2019
    submission of Objections
    Deadline for filing Responses to Objections      October 17, 2019
    Deadline for filing Motion for Final             October 25, 2019
    Settlement Approval
    The Final Approval Hearing                       Friday, November 1, 2019 at 2:00 p.m.
    The last day that Settlement Class members       November 15, 2019
    may submit a Claim Form to the Settlement
    Administrator.

          DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

   28th day of May, 2019.




                                                  12
Case 0:18-cv-61722-WPD Document 37 Entered on FLSD Docket 05/29/2019 Page 13 of 13



   Copies to:
   Counsel of record




                                        13
